Citation Nr: 1517458	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus and erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to a rating in excess of 30 percent for nephropathy and hypertension.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2010 and June 2013 rating decisions of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA). 

On August 12, 2013, the Veteran submitted a timely notice of disagreement (NOD) with the RO's June 20, 2013, rating decision that granted an earlier effective date for service connection for PTSD.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for PTSD.  Because the August 2013 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board has included the four peripheral neuropathy rating issues on appeal, along with the nephropathy with hypertension rating issue, as complications of diabetes mellitus are to be rated separately.  In January 2015, the RO increased the disability ratings for peripheral neuropathy of the upper extremities to 20 percent.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2014.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, the Veteran submitted an August 2013 NOD to the RO's June 20, 2013, rating decision that granted an earlier effective date for service connection for PTSD.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

In January 2014, the Veteran testified that his PTSD had worsened since his last VA examination in May 2013, namely with respect to his increased temper and desire to isolate himself and the combined effect of his service-connected disabilities on his employability.  To that end, the Veteran submitted letters from three potential employers explaining that they would not hire him due to his service-connected disabilities.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

Following the most recent SOC, in September 2014, VA examination reports were received pertinent to the claims of increase for diabetes mellitus with erectile dysfunction, peripheral neuropathy, and nephropathy and hypertension.  Absent waiver, the AOJ must readjudicate these issues in light of evidence submitted by VA after the September 2014 SOC as these issues are essentially part and parcel of the diabetes rating claim because complications of diabetes are to be separately evaluated.  See 38 C.F.R. § 20.1304(c) (2014). 

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claims for increase.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for PTSD.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD, alone and in conjunction with his other service-connected disabilities, impacts his ability to perform physical and sedentary work.

The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues on appeal, including entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity; entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity; entitlement to a rating in excess of 30 percent for nephropathy and hypertension; and entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  The SSOC must include consideration of the evidence received since the September 2014 SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

